Exhibit 10.1

 

CONSENT TO ASSIGNMENT AND AMENDMENT AGREEMENT

 

This Consent to Assignment and Amendment Agreement (“Agreement”) is made by and
among ImageWare Systems, Inc. (“Company”), and L.F. Global Holdings, LLC (“LF”),
and Laurus Master Fund, Ltd. (“Laurus”)(collectively, “Purchaser”) as of June
13, 2003 (“Agreement Date”).

 

RECITALS

 

A.                                   By this Agreement the parties intend to
acknowledge the assignment by Perseus 2000, L.L.C., a Delaware limited liability
company (“Perseus”) of the Promissory Notes (defined below) to Purchaser and
Purchaser’s anticipated amendment of the Note Purchase Agreement (defined below)
to enable Purchaser’s acquisition of additional notes from Company.

 

B.                                     As of June 6, 2003, the Company is
indebted to Perseus or assignee (“Lender”) under the Promissory Notes in the
amount of $3,063,170.05, with daily accrual of interest of $1,111.42
(collectively “Existing Debt”).

 

C.                                     Such Existing Debt is evidenced by: (i) a
Note and Warrant Purchase Agreement entered into between Company and Lender and
dated as of May 22, 2002 (“Note Purchase Agreement”); (ii) Pledge and Security
Agreement entered into between Company and Lender and dated as of May 22, 2002
(“Company Security Agreement”); (iii) Registration Rights Agreement entered into
between Company and Lender and dated as of May 22, 2002 (“Rights Agreement”);
(iv) the Pledge and Security Agreement entered into between ImageWare Systems ID
Group, Inc., a Delaware corporation, and Assignor and dated as of May 22, 2002
(“Subsidiary Security Agreement”); (v) Senior Secured Convertible Promissory
Note in the original principal amount of $2,000,000.00 executed by Company in
favor of Lender and dated as of May 22, 2002 (“Senior Note”); and (vi) Demand
Promissory Note in the original amount of $500,000.00 executed by the Company in
favor of Lender and dated as of September 23, 2002 (“Demand Note” and,
collectively with the Senior Note, referred to herein as “Promissory Notes”). 
The Company Security Agreement and Subsidiary Security Agreement are referred to
herein as the “Pledge Agreements.”

 

D.                                    Collateral for the Promissory Notes
consists of by a perfected first lien against: (i) all of the assets of Company
and its subsidiary ImageWare Systems ID Group, Inc.; (ii) all of the outstanding
shares of capital stock of each of the Company’s United States subsidiaries; and
(iii) sixty-six and two-thirds percent (66.67%) of all of the outstanding shares
of Company’s foreign subsidiaries (collectively “Collateral”).

 

E.                                      The Purchaser will purchase the Existing
Debt represented by the Promissory Notes from Perseus at Closing (defined
below), pursuant to the Purchase and Sale Agreement entered into by and among
Perseus and Purchaser, and the Company concurrently therewith will retire the
Promissory Notes and issue the Laurus Note (defined below) and the LF Note
(defined below), which collectively shall constitute the Recast Promissory Notes
(defined below).

 

1

--------------------------------------------------------------------------------


 

E.                                      For purposes of this Agreement, the
Closing Date shall be the date on which the parties execute their agreement to
purchase the Promissory Note and contribute the Additional Advance (“Closing”).

 

F.                                      At Closing Laurus will be obligated to
fund an amount equal to $1,500,000.00 (“Initial Laurus Investment”).  Such
Initial Laurus Investment will be funded at Closing by wire transfer to Dechert,
LLP, as escrow agent for the benefit of Perseus as partial payment for the
purchase of the Promissory Notes, which Initial Laurus Investment shall be
evidenced by the Laurus Note (defined below).

 

G.                                     At Closing LF will be obligated to fund
an amount equal to $2,650,000.00 (“Initial LF Investment”).  Such Initial LF
Investment will be funded at Closing by wire transfer to: (i) Perseus as partial
payment for the purchase of the Promissory Note; and (ii) the balance to Company
which Initial LF Investment shall be evidenced by the LF Note (defined below).


 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereby agree as follows:

 

1.                                       Assignment of Promissory Notes. 
Company hereby consents to the assignment, transfer and conveyance to Purchaser
of all of Lender’s right, title and interest in and to the Promissory Notes and
related rights and agrees that Purchasers shall each be entitled to the same
benefits and protections as Perseus as purchaser of the Promissory Notes under
the Note Purchase Agreement and each and every document and agreement entered
into or delivered in connection therewith.  Purchaser agrees that Company shall
be entitled to the same benefits and protections under the Promissory Notes and
each and every document and agreement entered into or delivered in connection
therewith to the extent not altered herein.

 

2.                                       Additional Capital Advances. 
Concurrent with the execution of this Agreement, LF shall advance to Company the
sum of approximately $1,088,000 as additional working capital (“Additional
Advance”).  The Additional Advance shall be included by the Company within the
principal balance of the LF Note (defined below).  The proceeds of the
Additional Advance shall be used by Company to (i) pay costs associated with
this transaction; and (ii) for general ongoing working capital for the Company.

 

3.                                       Amendment of Note Purchase Agreement. 
The Note Purchase Agreement is hereby amended to provide that concurrently with
the execution of this Agreement, Purchaser shall have the right under the
Section 1(b) thereof to make the Additional Advance and acquire an Additional
Note up to an aggregate principal amount of approximately $1,088,000.00, on the
terms set forth in Section 1 of the Note Purchase Agreement, subject to the
terms of this Agreement.

 

2

--------------------------------------------------------------------------------


 

4.                                       Promissory Note Recast.

 

4.1                             In consideration of the Additional Advance and
the amendments to the Promissory Notes provided for herein, the parties
acknowledge that the Company shall:

 

4.1.1                        Upon delivery to escrow of the original Promissory
Notes, cause the Promissory Notes to be reissued such that two serial notes in
the total combined amount of the Initial LF Investment in the form and content
of Exhibit A attached hereto (“LF Note”) and the Initial Laurus Investment in
the form and content of Exhibit B attached hereto (“Laurus Note”), which
reissued promissory notes when issued by the Company will amend, restate and
replace the Promissory Notes and evidence the additional advance (collectively
“Recast Promissory Notes”);

 

4.1.2                        Cause, no later than ninety (90) days following
Closing, all shares which may be issued pursuant to the conversion of Recast
Promissory Notes and the exercise of the Purchaser’s Warrants and the Warrant
issued pursuant to the Note Purchase Agreement to be registered pursuant to the
Rights Agreement and declared effective by the Securities and Exchange
Commission, including the shares underlying the Purchaser’s Warrants described
below;

 

4.1.3                        Without causing an increase in the size of
Company’s Board of Directors, appoint Milton Lohr, Kenneth Widder and James
Chadwick to the Company’s Board of Directors, one of whom shall be appointed as
soon as reasonably practical and the other two no later than the Company’s next
annual meeting, which appointments shall be in lieu of the requirements set
forth in Section 4(f) of the Note Purchase Agreement;

 

4.1.4                        In lieu of the “Additional Warrant” provided for in
Section 1(b)(i), issue in favor of Purchaser six (6) year warrants to purchase
1,600,000 shares of common stock of Company (“Purchaser’s Warrants”) exercisable
at $2.11 per share in the form and content of Exhibit C attached hereto;

 

4.1.5                        Pay Laurus a closing fee in cash in an amount equal
to four percent (4.0%) of the Initial Laurus Investment (“Closing Fee”). 
Additionally, Company will deliver to LF a convertible note in the form of the
LF Note in the principal amount equal to four percent (4.0%) of the Initial LF
Investment (“LF Closing Fee”);

 

4.1.6                        Reimburse Purchaser for all closing costs of
Purchaser to a maximum of $25,000 upon request and presentation of invoices from
third party service providers for costs incurred by Purchaser.  Company will be
responsible for its own closing costs;

 

4.1.7                        Limit the amount of permitted borrowings by
Company’s German subsidiary to an amount no greater than that outstanding as of
the date of Closing; and

 

4.1.8                        Take such good faith actions as are reasonably
required to secure the consent of Company’s shareholders required to effectuate
this transaction, if any, at

 

3

--------------------------------------------------------------------------------


 

Company’s next annual meeting and to include within its proxy materials a
solicitation of the same at Company’s expense and at such other times as may be
required.

 

5.                                       AMEX Application.  Immediately
following the Closing, the Company will file an application for the listing of
additional shares with the American Stock Exchange as required by the American
Stock Exchange Listing Standards, Policies and Requirements. In the event that
as a condition to approving such application, the American Stock Exchange
requires one or more modifications to the terms and conditions of the
Transaction Documents (as defined in the Recast Promissory Notes), the Company,
LF and Laurus will all work together reasonably and in good faith to effect such
modifications to the Transaction Documents, with a view towards preserving  the
overall economic terms and conditions contained in the Transaction Documents.]

 

6.                                       Representations and Warranties.  Except
as set forth in the schedule of exceptions  delivered to Purchaser concurrent
with the execution of this Agreement, the Company hereby makes and reaffirms all
representations, warranties, and covenants set forth in Section 2 and 4 of the
Note Purchase Agreement and as set forth in the Pledge Agreements as if made on
the date hereof.  Further, under this Agreement the Company shall deliver to
Purchaser an opinion of counsel to the Company, encompassing in form and
substance the matters set forth in Exhibit F to the Note Purchase Agreement and
each other certificate or document required by Section 1 of the Note Purchase
Agreement in connection with the closing of the acquisition or an Additional
Note.  Purchaser, each as to itself, hereby makes and reaffirms all
representations and warranties set forth in Section 3 of the Note Purchase
Agreement as if made by and as to such Purchaser on the date hereof.

 

7.                                       Additional Remedies.  If either party
violates any of the terms of this Agreement, in addition to any remedies in law,
equity or otherwise, the non-violating party may restrain such violation in any
court of law and may interpose this Agreement as a defense in any action by the
violating party.

 

8.                                       Waivers. No waiver shall be deemed to
be made by any party of any of their respective rights hereunder unless it is in
writing and signed by the waiving party.  Each such waiver shall be a waiver
only with respect to the specific instance involved and shall in no way impair
the rights of the waiving party or the obligations of the other party to the
waiving party in any other respect at any other time.

 

9.                                       Third Party Beneficiaries.  This
Agreement is solely for the benefit of the Company, Laurus, LF and their
respective successors and assigns, and no any other persons or entities are
intended to be third party beneficiaries hereunder or to have any right,
benefit, priority or interest under, or because of the existence of, or to have
any right to enforce, this Agreement.

 

10.                                 Notices.  For the purposes of this
Agreement, written notices shall be sent by U.S. certified mail, return receipt
requested, postage prepaid; or by personal delivery; or by facsimile confirmed
by the recipient; and addressed to the notified party at its address set forth
below its signature line, or such other address specified by the party with like
notice.  Notices shall be deemed received three (3) business days after deposit
in the U.S. mail, if sent by first class mail;

 

4

--------------------------------------------------------------------------------


 

upon the date set forth in the return receipt, if by certified mail; on the day
of confirmation of delivery by the recipient, if by facsimile; or on the day of
transmittal by personal delivery.

 

11.                                 Costs and Attorneys’ Fees.  In the event
that any party hereto shall institute any litigation or other proceeding arising
out of or relating to this Agreement, the prevailing party therein shall be
entitled to recover its reasonable attorney’s fees and costs incurred in
connection therewith.

 

12.                                 Mediation/Arbitration.  The parties mutually
agree that any claim or controversy arising out of or relating to this Agreement
shall be resolved by first submitting to mediation under the rules of the
American Arbitration Association, and should a resolution not be reached, by
submitting to binding arbitration administered by the American Arbitration
Association in accordance with its Arbitration Rules in San Diego, California
and shall be governed by the laws of the State of California, including, but not
limited to, California Code of Civil Procedure Section 1283.05 relating to
depositions and discovery, and judgment on the award rendered by the
arbitrator(s) may be entered in any court in San Diego County having
jurisdiction thereof.  The arbitrator shall have the authority to order such
discovery, by way of deposition, interrogatory, document production, or
otherwise, as the arbitrator considers necessary to a full and fair exploration
of the issues in dispute, consistent with the expedited nature of arbitration.

 

13.                                 Governing Law.  This Agreement has been
delivered and accepted at and shall be deemed to have been made in the State of
New York, and shall be interpreted, and the rights and liabilities of the
parties hereto determined, in accordance with the internal laws of the State of
New York.

 

14.                                 Successors and Assigns.  This Agreement
shall be binding upon and shall inure to the benefit of the parties’ respective
successors and assigns, subject to the provisions hereof.

 

15.                                 Integrated Agreement.  This Agreement sets
forth the entire understanding of the parties with respect to the within matters
and may not be modified or amended except upon a writing signed by all parties.

 

16.                                 Authority. Each of the signatories hereto
certifies that such party has all necessary authority to execute this Agreement.

 

17.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each one of which when so executed shall
be deemed to be an original, and all of which taken together shall constitute
one and the same agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

5

--------------------------------------------------------------------------------


 

“LAURUS”

 

Laurus Master Fund, Ltd.,

a Cayman Islands Corporation

 

By:

/s/ David Grin

 

 

Name:

David Grin

 

 

Title:

Partner

 

 

 

Address for notices:

152 West 57th Street

 

Fourth Floor

 

New York, NY 10019

 

Facsimile: (212) 541-4434

 

Attention: John E. Tucker, Esq.

 

 

 

“LF”

 

L.F. Global Holdings, LLC,
a California limited liability company

 

By:

/s/ Marvin Friedman

 

 

Name:

Marvin Friedman

 

 

Title:

Managing Member

 

 

 

Address for notices:

12230 El Camino Real, Suite 220

 

San Diego, CA 92130

 

Facsimile:

 

 

 

Attention: Marvin Friedman

 

 

“COMPANY”

 

ImageWare Systems, Inc.,
a California corporation.

 

By:

/s/ S. James Miller, Jr.

 

 

Name:

S. James Miller, Jr.

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

Address for notices:

10883 Thornmint Road

 

San Diego, CA  92127

 

Facsimile:

 

 

 

Attention: S. James Miller, Jr.

 

6

--------------------------------------------------------------------------------